Motion granted insofar as to permit the appellant to dispense with printing the exhibits, on condition that the appellant serves one photostatic copy of each exhibit to be omitted on the attorney for the respondent and files five photostatic copies thereof with this court, and on the further condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 24, 1959, with notice of argument for January 5, 1960, said appeal to be argued or submitted when reached. Concur — Rabin, J. P., M. M. Frank, Valente, McNally and Stevens, JJ.